Citation Nr: 1032057	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability in the left ear.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service-connection for left hand numbness.  

5.  Entitlement to service connection for right hand numbness.  

6.  Entitlement to service connection for a positive tuberculosis 
test.  

7.  Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1976 and from March 1977 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service-connection for diabetes 
mellitus, hypertension, and left and right hand numbness, and 
entitlement to a 10 percent rating for multiple noncompensable 
service-connected disabilities are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.

The   issue of entitlement to service connection for a dental 
disability was raised by the Veteran's representative in June 
2010, and has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this claim and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a left ear hearing loss disability 
within the meaning of the laws and regulations providing for VA 
compensation benefits.  

2.  The Veteran's positive tuberculosis test is a test result, 
not a disability within the meaning of the laws and regulations 
providing compensation benefits.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101(16), 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  

2.  A disability manifested by a positive tuberculosis test was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

In a letter dated in April 2005 the RO provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claims for service-connection, and an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The initial notice letter was 
provided before the adjudication of his claims in October 20005.  
In March 2006, the RO provided the required notice regarding 
potential ratings and effective dates.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran was not prejudiced by any 
delay in notice because he had actual knowledge of his right to 
appeal and, in fact, appealed the noncompensable rating assigned 
his service-connected disabilities.  VA has complied with the 
notice requirements and has no outstanding duty to inform the 
appellant that any additional information or evidence is needed.  
Therefore, the Board may decide the appeal without a remand for 
further notification.  

The Board also finds that, for the issues decided here, all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issues has 
been obtained.  The Veteran's service medical records have been 
obtained.  His available post-service treatment records have also 
been obtained.  The Veteran has had VA examinations and medical 
opinions have been obtained.  The representative argues that VA 
treatment records have not been obtained and has requested these 
records be obtained and considered.  However, there is no claim 
of the further audiologic testing or deterioration of hearing in 
the left ear.  The Veteran, in his substantive appeal, asserts 
that his service treatment records show that he had a hearing 
loss at the time of separation from service.  He does not allege 
that there is any additional evidence of a hearing loss.  Since 
we have the service treatment records and the report of a VA 
audiologic examination in August 2005, the evidence is sufficient 
to respond to that claim.  The Veteran contends that service 
connection should be established for a positive purified protein 
derivative (PPD) test.  He claims that he was treated for that in 
service.  He does not claim any current residuals.  Thus, recent 
treatment records would not be relevant.  The two issues decided 
here turn upon questions of law and the presence of a disability 
and whether a claimed test result qualifies as a disability.  
Consequently, further development would not avail the Veteran.  

Service Connection

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247 (1999).

It is not enough to show injury during service, there must 
currently be a residual disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  There must be a current disability.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  The term "disability" as 
used 38 U.S.C.A. § 1110, should be construed to refer to 
impairment of earning capacity due to disease, injury, or defect, 
rather than to the disease, injury, or defect itself.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Not every medical condition is a 
disability within the meaning of the laws and regulations 
governing the payment of compensation.  

Hearing Loss

The Veteran contends that he has a left ear hearing loss that was 
manifested during service and on separation examination.  

What constitutes a hearing loss disability for purposes of VA 
compensation is defined by regulation.  For the purposes of 
applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  

The service medical records show that the Veteran's hearing was 
tested many times during service.  A right ear hearing loss was 
manifested as early as March 1986, with 40 decibel loss at 4000 
Hertz and the Veteran has already established service connection 
for right ear hearing loss.  However, none of the numerous test 
results during service met the above criteria for a left ear 
hearing loss disability.  

On separation examination in March 1993, pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
0
15
35
45
21
LEFT
10
10
10
5
25
12

On the authorized VA audiologic evaluation in August 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
10
20
45
40
29
LEFT
20
5
15
15
25
15

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  

The service department and the VA test results establish that 
while the hearing in the Veteran's right ear continues to meet 
the criteria for a hearing loss disability, the hearing in his 
left ear continues to be within normal limits.  His left ear 
continues to have hearing that does not meet the criteria of a 
hearing loss disability as defined for VA compensation purposes.  
While the Veteran may feel that he has a hearing loss in his left 
ear, the findings of trained medical personnel using standardized 
test equipment are substantially more probative in determining 
the presence and extent of any hearing loss.  In this case, the 
test findings provide the preponderance of evidence.

The Board finds that the preponderance of the evidence is against 
the claim because the evidence shows that the Veteran does not 
meet the criteria for his left ear hearing to be considered a 
disability for VA purposes.  Therefore, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Positive Test for Tuberculosis

The Veteran contends that service-connection should be 
established because he had positive tests for tuberculosis in 
service and was treated as a result.  

There is no dispute that there were positive tests for 
tuberculosis during service and that the Veteran was treated.  
The service treatment records for his first period of service 
show a positive Tine test in January 1974, followed by a positive 
PPD (purified protein derivative) test in February 1974.  The 
records show that treatment with a medication called INH was 
initiated at that time.  The report of the January 1976 
examination for separation from service shows the positive test 
with annual X-ray studies.  The January 1976 chest X-ray and the 
physical examination of the chest and lungs showed them to be 
normal.  The Veteran was referred for an internal medicine 
consultation in March 1976.  That report shows the Veteran had 
INH therapy for a year.  There was no report of respiratory 
symptoms.  Examination showed the chest was clear to auscultation 
and percussion.   

Shortly after the Veteran reentered service, in March 1977 there 
was another positive PPD test and INH therapy was begun.  
Apparently, the full course was not completed and it was 
restarted in 1983.  The service treatment records for the 
Veteran's second period of service do not show any evidence of 
active tuberculosis.  There were no respiratory symptoms.  There 
were no lung abnormalities.  On examination for separation from 
service, in March 1993, it was noted that the Veteran was a PPD 
reactor.  It was also reported that his lungs and chest were 
normal.  

The Veteran was afforded a VA pulmonary examination in August 
2005.  It was noted that he had a history of a positive PPD test.  
It was noted that a May 2005 chest X-ray study was normal.  It 
was also reported that he had never had active pulmonary 
tuberculosis or other mycobacterial disease.  He had no symptoms.  
Physical examination showed normal breathing.  There was no 
accessory muscle use.  The lungs were clear, bilaterally.  
Vascular findings were normal.  There was no history of 
hospitalization and he was on no current medication.  Further 
chest X-rays were done in August 2005.  The lungs were clear.  
There was no acute pulmonary disease.  The diagnosis was history 
of positive purified protein derivative; no current infection; no 
history of ever having infection; no current medications; and 
negative chest X-ray.  

A March 1986 service treatment record explained that a positive 
PPD skin test means that a person has been exposed to the 
tuberculosis bacteria.  A course of INH therapy is recommended as 
a preventative measure.  Neither the positive PPD test nor the 
INH therapy means that the Veteran has an active disease process.  
Similarly, neither the test nor the therapy means that the 
Veteran has a disability.  There was extensive monitoring during 
service and no active disease process or resultant disability was 
ever found.  Similarly, there was no active disease process or 
resultant disability on the VA examination.  Significantly, the 
Veteran has not reported or claimed that he has ever had an 
active disease process or resultant disability.

Service-connection can only be granted where the evidence shows 
the presence of a current disability.  In the absence of a 
disability, service-connection must be denied.  The Board finds 
that the preponderance of the evidence is against the claim and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

ORDER

Service connection for a hearing loss disability in the left ear 
is denied.  

Service connection for a positive tuberculosis test is denied.  


REMAND

The representative requests that VA treatment records be obtained 
and considered.  The Board agrees that such records would be 
helpful in adjudicating the remaining issues.  

The September 2005 VA examination concluded with diagnoses of 
type II diabetes mellitus and hypertension.  Those diagnoses were 
apparently based on incomplete histories provided by the Veteran.  
The file does not contain any medical findings to support those 
diagnoses.  The Veteran's post service medical history should be 
documented.  

An examination and medical opinion would assist the adjudication 
of the claim for service-connection for numbness of the hands.  

Action on the claim for a 10 percent rating for multiple 
noncompensable service-connected disabilities must be deferred 
pending the development indicated above because that claim is 
inextricably intertwined with the pending claims.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991)..  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and 
complete releases for all care givers who 
have treated or examined him since his 
retirement from active service for 
diabetes mellitus, numbness of the hands, 
or hypertension.  Particularly desirable 
are all VA records, records of any 
treatment as a retiree at military 
facilities, employment physical 
examinations, and reports of examination 
and treatment by private sources.  Request 
a complete copy of the Veteran's VA 
clinical records, and any other records 
identified by the Veteran and associate 
them with the claims folder.  

2.  Schedule the Veteran for a VA 
examination for diabetes mellitus.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  Any tests or 
studies needed to respond to the following 
questions should be completed.  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.  

a.  Is it at least as likely as not 
that the Veteran has type II diabetes 
mellitus?  Please explain.  

b.  Is it at least as likely as not 
that any diabetes mellitus the Veteran 
may have had its onset in service or 
within one year following separation 
from service?  Please explain.  

4.  Schedule the for a VA examination for 
hypertension.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  Any 
tests or studies needed to respond to the 
following questions should be done.  The 
term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.  

a.  Is it at least as likely as not 
that the Veteran has hypertension?  
Please explain.  
b.  Is it at least as likely as not 
that hypertension had its onset during 
his active service or manifested 
within one year following separation 
from service?  
c.  Is it at least as likely as not 
that the Veteran's hypertension is due 
to his diabetes mellitus?  
d.  Is it at least as likely as not 
that the Veteran's diabetes mellitus 
increases the severity of his 
hypertension?  

5.  The Veteran should be scheduled for a 
VA neurological examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.  

a.  Is it at least as likely as not 
that the Veteran has a disability 
manifested by numbness of his hands?  
If so, please provide a diagnosis.  If 
not, please explain the conclusion.  
b.  Is it at least as likely as not 
that a disability manifested by 
numbness in his hands had its onset 
during his active service or is a 
neurologic disorder that manifested 
within one year following separation 
from service?  
c.  Is it at least as likely as not 
that numbness in the Veteran's hands 
is due to his diabetes mellitus?  
d.  Is it at least as likely as not 
that numbness in the Veteran's hands 
is aggravated by his diabetes 
mellitus?  

6.  Then, readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


